department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date xxxxxxxxxxxxxxkx xxxxxxxxxxxxkxkxxx xxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxx uil code dear contact person identification_number contact number employer_identification_number form required to be filed tax years this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service at if you have any questions about your xxxkkxxxaxaxxxxkkxxaxkxxkx or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely lois g lerner director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact number fax number employer_identification_number uil dollar_figure governing body president vice president treasurer secretary director business church movement dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code i r c sec_501 based on the information provided we have xxxxxxxxx xxxxxaxxxkxkxk kmkxkxkxxxxxxxkx concluded that you do not qualify for exemption under sec_501 the basis for our conclusion is set forth below facts you were formed as a religious corporation under the laws of state on date your articles of incorporation hereinafter articles state that you are organized exclusively for religious purposes within the meaning of sec_501 specifically you are organized to establish and maintain a church for religious worship to disseminate information on and establish a community for the practice of faith you filed form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code on date you received your name and call to action on date when your founders drove past the structure that was to become church you state that the founders believed that your church was necessary to provide a unique interdenominational wing of faith your name describes different aspects of your purpose including the desire to bring wider understanding of faith to the public and to be independent of other churches of similar faith your governing body consists of five uncompensated individuals elected during the annual director meeting the current governing body includes president vice president treasurer secretary and director you do not currently pay any salaries you state that in the future any salaries awarded will be determined by a disinterested compensation committee you have an established place of worship church which can only accommodate two or three individuals you claim that church church which accommodates approximately twelve individuals use the lawn next to church which accommodates approximately fifty individuals you have no other places of worship for larger celebrations you use a patio in front of for yearly convocations you is a president is married to treasurer and together they own and operate business which is located on the same parcel of real_estate as church president and treasurer also live on this property your governing body leases church from president and treasurer for an indeterminate nonmonetary yearly fee ie x you obtain all religious supplies such as candles and crystal balls from business at retail prices your website contains multiple references and links to business’ website you actively encourage your members to purchase religious supplies from business you perform daily candle services networked and distributed prayer and weekly peace vigils networked and distributed prayer is accomplished through the leaque which is an online prayer network that began as one of your church committees and which you continue to maintain anyone may place prayer requests on the league’s website members of the leaque then view these requests and pray for the individual you also perform baptisms weddings and funerals most services are free such as baptisms weddings online prayer services through leaque and memorial services you charge a fee for candle services which is the lighting of candles to accompany petitions or prayers the fee covers only the cost of the candle which is purchased xxxxxxxxx xxxxxxxkxxkkx mkxxkxkxxxkxkr xxx from your business at retail prices ie dollar_figurey per candle all services are open to the public however attendance at your services occurs almost entirely over the internet you also perform readings during which a reader contacts individuals in the afterlife you charge a significant fee dollar_figurez for a minute reading and dollar_figurez for a minute reading for this service only percent of which is donated to church hereinafter table fees the readings are scheduled by calling business and are performed by president in church you conduct yearly workshops to teach individuals about different religious and cultural practices many workshops are free but some are given for a fee that is paid_by the attendee the presenters set their own fees based on the cost of materials required for the workshop you do not collect fees or profit from the workshops you advertise your services religious and non-religious on the internet via social networking sites and via banner ads on blogs and other sites such as the leaque’s website and the committee’s website the committee one of your church committees is responsible for providing instruction and outreach to the public regarding the need for ethical standards and practices for practitioners of faith you do not provide a school for the religious instruction of the young you state that you do not believe that it is morally sound to inculcate the impressionable young on an institutional basis you allow children to accompany their parents to services but do not allow baptism until they reach the age of rational consent you publish religious booklets books and manuals as well as a yearly cookbook the cookbook is produced by the women’s auxiliary committee and contains recipes for dishes with traditional magical or spiritual ascriptions in various world cultures specific prayers psalms or holidays holy days associated with these traditional foods are also described you also sell spiritual supplies such as candles and crystal balls you price all merchandise at two times cost sales proceeds are used to finance future publications and also to fund the pro bono fund which provides free pastoral counseling and religious services to poor unemployed women you state that as of date you have more than members this number is derived from the number of people who subscribe to the social networking web pages for church league and committee you do not state how many if any people physically attend your services your members live all over the united_states and in a number of foreign countries and are largely connected through the internet through social networking websites membership may be attained through any method including but not limited to attendance at services online or in person a formal declaration of a desire to join and baptism your members may be associated with other denominations or churches you do not actively recruit new members members find you through internet searches or word of mouth you have three ministers all of whom are members of governing body president vice president and treasurer two ministers are ordained by church an online ordination service requiring no proscribed course of study one minister is self-ordained you do not ordain commission or license ministers or religious leaders you do not issue church charters xxxxxxxxx mxxxxxxxkxkkx xkxxxxkxkxkkxxkk however you are affiliated with a number of churches that are part of the movement which you started one such church was started by vice president you state that no official legal relationship exists between you and these other churches at this time you have a formal code of doctrine and discipline based on the practice of the seven virtues chastity temperance charity diligence meekness kindness and humility and the avoidance of the seven vices lust gluttony greed sloth wrath envy and pride you state that this code of doctrine and discipline is only enforced against your clergy congregants are given great latitude because you do not seek to force them to abandon their own culture’s connection to the spirit but you encourage them to bring to the church their traditional spiritual values and to place these cultural treasures within your doctrine_of adherence to the guiding principles of spiritual immanence and the efficacy of prayer contributions to church from the public are de minimus you are primarily supported by donations from president and secretary sales income table fees and other service fees you state that this is unlikely to change in the future because you do not solicit funds from the public private_foundations or any government ll law sec_170 describes a church_or_convention_or_association_of_churches sec_501 exempts from taxation any corporation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition or for the prevention of cruelty to children or animals provided no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_a_-1 defines private_shareholder_or_individual as persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 provides that in order to be exempt as an organization described in r c sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational or operational_test it is not exempt sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose it engages primarily in activities which sec_1_501_c_3_-1 provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals xxxxxxxxx xxxxxkkxxkxkk krxxxxxxkxkxxkk sec_1_501_c_3_-1 provide that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet this requirement the organization must establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 provides that an organization may meet the requirements of sec_501 although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization’s exempt_purpose or purposes and if the organization is not organized or operated for the primary purpose of carrying on an unrelated_trade_or_business revrul_56_262 1956_1_cb_131 provides that an organization qualifies as a church only if its principal purpose or function is that of a church an organization whose activities include the conducting of religious services and or the ministration to the sick or mentally retarded may have characteristics of a church and a hospital and an educational_institution but where the principal purpose or function of such an organization is not that of a church or association of churches or an educational_organization or a hospital it will not qualify under any of the classes of organizations set forth in sec_170 ii or iii of the code in 326_us_279 the supreme court determined that the presence of a single non-exempt purpose if substantial in nature will destroy exemption under sec_501 regardless of the number or importance of any other exempt purposes in 614_f3d_1383 fed cir the court_of_appeals affirmed the court of federal claim’s determination that the organization did not qualify as a church under sec_170 the court_of_appeals discussed the criteria but ultimately decided that the associational test was more appropriate for determining church status under sec_170 even though the two tests overlap the associational test emphasizes a church’s associational role in other words the associational test requires that a church must create as part of its religious activities the opportunity for members to develop fellowship by worshipping together the court_of_appeals therefore found that the organization did not satisfy the associational test because the organization did not conduct regular meetings or have a regular congregation furthermore the court_of_appeals found that disseminating religious information through an electronic ministry to a virtual congregation did not fulfill the associational role required under i lr c sec_170 in 927_f2d_335 8th cir the court_of_appeals affirmed the tax court’s determination that the organization was not a church under ilr c sec_170 adopting the criteria the court_of_appeals determined that the organization did not meet enough of the criteria to qualify as a church the organization lacked an established congregation an organized ministry and religious education for the young regarding the congregation the court_of_appeals found that the organization did not have an xxxxxxxxx kmxxxxxxxxxx mxxxxxkxkxkxkx established congregation because nothing indicate d that the participants considered the organization their church in 670_f2d_104 9th cir the court_of_appeals affirmed the tax court’s denial of a church’s application_for r c sec_501 tax-exempt status because the church failed to show that no part of its net_earnings inured to the benefit of private individuals in 490_fsupp_304 d d c the court held that a religious_organization exempt under sec_501 was not a church described in sec_170 the court applied a fourteen criteria developed by the internal_revenue_service to evaluate applications for church status the fourteen criteria are a distinct legal existence a recognized creed and form of worship a definite and distinct ecclesiastical government a formal code of doctrine and discipline a distinct religious history a membership not associated with any church or denomination an organization of ordained ministers ordained ministers selected after completing prescribed studies a literature of its own h n w r a a n o o established place of worship regular congregations regular religious services sunday schools_for religious instruction of the young and schools_for the preparation of its ministers no one factor is controlling and not all fourteen may be relevant to a determination however the court noted that several factors are of central importance the existence of an established congregation served by an organized ministry the provision of regular religious services religious education for the young and the dissemination of a doctrinal code at a minimum a church includes a body of believers or communicants that assemble regularly in order to worship in 92_tc_1053 the tax_court determined that an organization that operated a school to train individuals for careers as political campaign professionals was operated for the benefit of private interests a nonexempt purpose because a more than insubstantial part of the organization’s activities furthered this nonexempt purpose according to the court w hen an organization operates for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests the organization by definition does not operate exclusively for exempt purposes prohibited private benefits may include an advantage profit fruit privilege gain or interest furthermore the court determined that an organization’s conferral of benefits on disinterested persons may cause it to serve ‘a private interest’ within the meaning of sec_1_501_c_3_-1 xxxxxxxxx mxxxxxxxxkk mxxxxxxkkxxkx lil analysis an organization seeking tax-exempt status under sec_501 must be organized and operated exclusively for religious educational or charitable purposes with no part of its net_earnings inuring to the benefit of any private_shareholder_or_individual the information you submitted states that you are seeking classification as a church under sec_170 based on the information provided in your application and supporting documentation you have failed to establish that your operations will further one or more exempt purposes and that you will not be operated for a substantial nonexempt private purpose in addition you do not meet the classification requirements as a church under sec_170 as explained below qualification as an organization described in sec_501 in order to qualify as a church under sec_170 an organization must be described in ilr c sec_501 consistent with the exemption under sec_501 an organization qualifies as a church only if its principal purpose or function is that of a church revrul_56_262 1956_1_cb_131 an organization must be organized and operated exclusively for religious purposes sec_501 an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of the private shareholders or individuals sec_1_501_c_3_-1 a private_shareholder_or_individual is someone with a personal and private interest in the activities of the organization sec_1_501_a_-1 furthermore an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than private interest sec_1 c - d ii private benefit has been defined as nonincidental benefits conferred on disinterested persons that service private interests 92_tc_1053 prohibited private benefit may include an ‘advantage profit fruit privilege gain or interest id the presence of a single non-exempt purpose if substantial in nature will destroy exemption under sec_501 regardless of the number or importance of any other exempt purposes 326_us_279 it is the organization’s burden to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 670_f2d_104 9th cir you are organized for exempt purposes however based on the information submitted you have failed to establish that you are operated exclusively for exempt purposes in the absence of inurement and private benefit the material you submit indicates the opposite you purchase religious supplies at retail prices from business church is located on the same property as business and president’s and treasurer’s personal_residence you describe church as a which attracts tourists to the property where business is located readings are scheduled by business and president receives gross_income as a result of this activity your website contains multiple references and links to business’ website and you actively encourage your members to purchase religious supplies from business thus you are operated for the xxxxxkxxxkx xxxxxkkxkxxkxkx mxxxxxxxxxkx substantial and intentional private benefit of business and business’s owners president and treasurer and fail to be operated exclusively for exempt purposes qualification as a church under sec_170 you requested foundation classification under sec_501 as a church within the meaning of ilr c sec_170 even if an organization is organized and operated for religious purposes within the meaning of sec_501 it is not necessarily a church within the meaning of sec_170 congress intended a more restricted definition for a ‘church’ than for a ‘religious organization e g 614_f3d_1383 fed cir quoting church of the visible intelligence that governs the universe v united_states cl_ct the difference between a religious_organization and a church is t he means by which an avowedly religious purpose is accomplished id quoting 927_f2d_335 8th cir the service does not define church but rather employs criteria when considering whether an organization is a church within the meaning of sec_170 see eg american guidance foundation f_supp pincite no controlling weight is given to any one factor foundation of human understanding f 3d pincite however there are several criteria that are of central importance the existence of an established congregation served by an organized ministry the provision of regular religious services and religious education for the young and the dissemination of a doctrinal code american guidance foundation f_supp pincite at a minimum a church includes a body of believers or communicants that assembles regularly in order to worship unless the organization is reasonably available to the public in its conduct of worship its educational instruction and its promulgation of doctrine it cannot fulfill this associational role 490_fsupp_304 d d c while the associational test does not demand that religious gatherings be held with a particular frequency or on a particular schedule it does require gatherings that by virtue of their nature and frequency provide the opportunity for members to form a religious fellowship through communal worship id pincite for example in spiritual outreach society v commissioner the united_states court_of_appeals for the eighth circuit determined that the spiritual outreach society sos did not qualify as a church under the criteria 927_f2d_335 8th cir the sos’s primary activity was conducting bi-monthly musical programs featuring gospel music and congregational singing these programs were conducted on saturdays so as to not conflict with the participants’ church attendance on sundays the service determined and the court agreed that the sos did not qualify as a church within the meaning of sec_170 specifically the sos failed to show that it had an established congregation and an organized ministry the sos also did not provide for the religious education of the young therefore the sos did not qualify as a church for federal tax purposes like the sos you fail to meet the most important of the criteria-the minimum associational requirements you do not have an established congregation because attendance at your xxxxxxxxx xmxxxxxxxxkkx mxxkkxkxkxxxxxx regular services occurs almost entirely through the internet you have not provided any evidence indicating that you have regular local congregation nothing indicates that your members consider you their church furthermore even if you had a regular congregation regular meetings would be impossible due to the diminutive size of church your periodic gatherings on the patio or lawn outside church and your yearly workshops are not sufficient to establish that you conduct regular meetings or that you have a regular congregation the associational component is not satisfied when worship occurs solely over the radio or internet foundation of human understanding f 3d pincite additionally you do not have an organized ministry or a school for the preparation of your ministers your ministers are neither required to be ordained nor to complete a prescribed course of study two of your three ministers are ordained by church an online ordination service requiring no course of study one of your ministers is self-ordained finally you do not provide religious instruction for the young you do meet some of the criteria for example you have a distinct legal existence as a religious corporation under state law a recognized creed and form of worship of faith a definite and distinct ecclesiastical government led by governing body a formal code of doctrine and discipline based on the practice of the seven virtues and the avoidance of the seven vices and a distinct religious history based on faith however even though you meet some criteria you do not meet enough in the absence of the associational requirements to qualify as a church within the meaning of sec_170 of the code conclusion based on the foregoing we conclude that you do not qualify for exemption from federal_income_tax under sec_501 as an organization described in sec_501 however even if you did qualify as a tax exempt_organization under sec_501 we conclude that you do not meet the classification as a church under sec_170 because you do not satisfy the criteria used by the service for an organization to be classified as a church you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete this declaration must be signed by an elected officer a member of the board_of directors or a trustee rather than an attorney or accountant you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an mxxxxxxxkxx mxxxxxkxxkkk mxxxkxkxxxxxkk individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications for more information about representation see publication practice_before_the_irs if you if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address xxxxxxxxxxxxkxkkxx xxxxxxxxxxxxxxxx xxxxxxxxxxxxxkxxx xxxxxxxxkxxkxxxkxx xxxxxxxkxxxkxkxkkxkxk xxxxxxxxxxkxxkxkkx you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois g lerner director exempt_organizations
